UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6758



ERIC ALLEN PILKINGTON,

                                               Petitioner - Appellant,

          versus


RALPH V. LOGAN, Warden; J. JOSEPH CURRAN, JR.,
The Attorney General for the State of
Maryland,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-99-1113-H)


Submitted:   August 10, 1999                 Decided:   August 20, 1999


Before HAMILTON and TRAXLER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Allen Pilkington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999).   We have reviewed the record and the district court's opin-

ion and find no reversible error.     Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.    See Pilkington v. Logan, No. CA-99-1113-H (D.

Md. Apr. 29, 1999).*    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




     *
       Although the district court’s order is signed and date
stamped on April 28, 1999, the district court’s records show that
it was entered on the docket sheet on April 29, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2